Citation Nr: 1101951	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-23 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for residuals of a 
left knee injury and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

A hearing was held on April 16, 2010, by means of video 
conferencing equipment with the appellant in Des Moines, Iowa, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.  After the hearing, the 
appellant submitted additional evidence to the Board, along with 
a written waiver of initial RO review of this evidence.  See 38 
C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The June 1972 and November 2004 rating decisions, which 
denied service connection for residuals of a left knee injury, 
are final.  

2.  The evidence received since the November 2004 rating 
decision, by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for residuals of a 
left knee injury.  

3.  Resolving the benefit of the doubt in favor of the Veteran, 
residuals of a left knee injury were incurred in active service.  




CONCLUSIONS OF LAW

1.  The June 1972 and November 2004 rating decisions which denied 
service connection for residuals of a left knee injury, are 
final.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 20.1103 (2010).

2.  The evidence received subsequent to the November 2004 rating 
decision is new and material and the claim for service connection 
for residuals of a left knee injury is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving reasonable doubt in the Veteran's favor, residuals 
of a left knee injury were incurred in active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The duty to notify requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened and granted the 
Veteran's claim for service connection for residuals of a left 
knee injury.  Therefore, regardless of whether VA's duties to 
notify and assist have been met in this case, no harm or 
prejudice to the appellant has resulted.  Thus, the Board 
concludes that any defect in providing notice and assistance to 
the Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

I.	New and Material Evidence

The Veteran's claim for service connection for residuals of a 
left knee injury was originally denied by the June 1972 rating 
decision.  The Veteran was provided notification of the decision 
and his appellate and procedural rights, but did not appeal the 
decision.  Therefore, the decision became final.  See 38 C.F.R. § 
20.1103.  The Veteran submitted a claim to reopen in May 2004 and 
the November 2004 rating decision reopened and denied the 
Veteran's claim for service connection for residuals of a left 
knee injury.  The Veteran was provided notification of the 
decision and his appellate and procedural rights, but did not 
appeal the decision.  Therefore, the decision became final.  See 
38 C.F.R. § 20.1103.  

The Veteran submitted a petition to reopen his claim for service 
connection for residuals of a left knee injury in November 2007.      

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).  
The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  Further, the Court has also held 
that in order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other 
grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence on file at the time of the last denial in November 
2004 consists of private treatment records, the Veteran's 
statements, and the service treatment records.  The RO reopened 
the Veteran's claim, but denied the claim on the merits.  The RO 
explained that the current medical evidence showed nothing which 
would indicate that the current symptoms of the left knee were in 
any way related to an acute injury in service.   

The evidence associated with the claims file subsequent to the 
November 2004 rating decision includes private treatment records, 
the July 2008 VA examination report, the Veteran's statements and 
testimony, and the April 2010 letter from the Veteran's private 
physician, Dr. M.K.H.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
November 2004 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
residuals of a left knee injury.  The majority of this evidence 
is certainly new, in that it was not previously of record.  The 
Board also finds that the letter from Dr. M.K.H. is material.  In 
the letter, Dr. M.K.H. explained that it was his opinion that the 
Veteran sustained a torn meniscus from his accident during 
service that unfortunately could not be appropriately diagnosed 
due to the limited radiographic abilities 40 years ago.  Dr. 
M.K.H. noted that the Veteran subsequently developed chronic pain 
in the knee from the unrepaired torn meniscus and associated 
arthritis in the left knee.  As Dr. M.K.H.'s letter relates the 
Veteran's current disability to active service, the evidence 
relates to an unestablished fact necessary to substantiate the 
claim.  Accordingly, the Board finds that new and material 
evidence has been presented to reopen the Veteran's previously 
denied claim for service connection for residuals of a left knee 
injury.  

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the Veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  However, as will be discussed in greater detail below, 
the Veteran's claim has been granted and, therefore, the Veteran 
would not be prejudiced by the Board's review of the merits at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      38 
C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).
	
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for residuals of a left 
knee injury.  

The Veteran contends that his current left knee disability is 
related to a motorcycle accident during active service.  He 
stated that he has experienced pain from this injury since 
service and has been treated consistently through the years.  

The evidence shows that the Veteran has a current disability.  
The private treatment records reveal that the Veteran has 
complained of recurrent left knee pain and recently underwent a 
knee replacement in October 2008.  In addition, the July 2008 VA 
examination report reveals a diagnosis of degenerative joint 
disease of the left knee.  

The service treatment records show that the Veteran was involved 
in a motorcycle accident resulting in pain to the left knee.  The 
October 1970 service treatment record noted that the Veteran 
complained of persistent pain in the left knee from his history 
of trauma.  The knee was okay except for the patellar pain.  In 
May 1971, the Veteran reported that he had trauma to the left 
knee in September 1970 when on a motorcycle.  The Veteran stated 
that his knee had been recurrently painful and stiff since the 
injury.  No x-rays were taken at the time of the injury.  The 
physical examination of the left knee did not reveal a limp, 
there was no effusion and no objective physical findings, but 
some pain.  The May 1971 x-ray noted that there were no osseous 
abnormalities of the left knee and to rule out traumatic 
arthritis.  The June 1971 separation examination report shows 
that the Veteran's lower extremities were clinically evaluated as 
normal.  

However, shortly after separation from service, the Veteran filed 
a claim for service connection for a left knee disorder.  The 
Veteran was afforded a VA examination in May 1972.  The Veteran 
complained of pain in the left knee.  The examiner noted that the 
Veteran injured his left knee in a motorcycle accident and that 
it continued to be symptomatic and later studies suggested a 
possible traumatic arthritis.  There was no definite history of 
locking and no marked instability of the knee at any time.  It 
was noted that the Veteran's symptoms were quite mild.  The x-ray 
showed that there was no evidence of bone or joint disease of the 
left knee.  However, the examiner listed a diagnosis of 
residuals, mild, sprain, left knee.  

In July 2008, the Veteran was afforded a VA examination.  The 
examiner noted that the Veteran was involved in a motorcycle 
accident in September 1970 sustaining contusions and abrasions to 
his left knee.  The Veteran was seen in October 1970 and 
diagnosed with patellar pain syndrome and was seen again in May 
1971 for complaints of pain.  The x-ray completed in May 1971 was 
unremarkable with no evidence of acute or chronic changes.  The 
exit examination was negative with respect to left knee 
complaints or findings.  The examiner listed a diagnosis of 
degenerative joint disease, bilateral knees.  The examiner noted 
that the medical records indicated that the left knee was not x-
rayed following the in-service accident.  Abrasions were present 
which was consistent with the Veteran's history.  It would seem 
joint trauma was not suspected and x-rays were not performed.  
Radiographically, the Veteran's right knee had more advanced 
degenerative joint disease than the left.  The right knee was not 
injured.  It was unlikely that the accident of 1970 resulted in 
the Veteran's current left knee symptoms as the right knee was 
more severely affected and was not injured.  The examiner noted 
that changes currently presented are secondary to generalized 
osteoarthritis and not secondary to trauma of the left knee in 
1970.  

In an April 2010 letter, Dr. M.K.H. noted that the Veteran 
reported an accident in 1970 which resulted in injury to the left 
knee.  Dr. M.K.H. opined that the Veteran sustained a torn 
meniscus in that accident, which unfortunately could not be 
appropriately diagnosed due to the limited radiographic abilities 
40 years ago.  He stated that the Veteran developed chronic pain 
in the knee from the unrepaired torn meniscus and associated 
arthritis in the left knee.  Dr. M.K.H. also stated that the 
Veteran was a paratrooper and he thought this resulted in stress 
to the Veteran's right knee along with arthritic changes in the 
left knee.  

The Veteran has testified that he began to suffer recurrent left 
knee pain following his in-service motorcycle accident.  He 
stated that he was treated by the dispensary during service and 
that he immediately went to VA for treatment following service, 
demonstrating that he continued to be affected by his left knee.  
In addition, he testified that he has received treatment for his 
left knee for many years and that his only injury to the left 
knee was incurred during service.  While lay persons are 
generally not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board notes that the Veteran is competent 
to give evidence about what he experienced; i.e., that he has had 
knee pain since his separation from service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional); 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).

Based on the foregoing, the Board finds that there is reasonable 
doubt as to whether the Veteran has a current left knee 
disability that is related to his military service.   Although 
the July 2008 VA examiner provided a negative nexus opinion, Dr. 
M.K.H. provided a positive nexus opinion.  Dr. M.K.H. opined that 
the Veteran sustained a torn meniscus due to his in-service 
motorcycle accident, which could not be appropriately diagnosed 
due to the limited radiographic abilities at that time.  He 
stated that the Veteran developed chronic pain in the knee from 
the unrepaired torn meniscus and associated arthritis in the left 
knee.  The Board finds it probative that the Veteran immediately 
sought medical treatment for his left knee following separation 
from active service.  Although the May 1972 x-rays were 
unremarkable, the May 1972 VA examiner still listed a diagnosis 
of residuals, mild, sprain, left knee in the examination report.  
In addition, the Board finds the Veteran's statements to be 
credible and persuasive as the Veteran sought medical treatment 
for knee pain less than 1 year after separation from service and 
has consistently reported chronic left knee pain since active 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
Charles v. Principi, 16 Vet. App. 370, 274 (2002).  In light of 
the Veteran's statements, the in-service documentation of a 
motorcycle accident with recurrent pain to the left knee, and Dr. 
M.K.H.'s opinion, the Board finds that reasonable doubt exists as 
to whether the Veteran's current residuals of a left knee injury 
are related to active service.  To the extent there is any 
reasonable doubt, that doubt will be resolved in the Veteran's 
favor.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  Based on the evidence of record, the Board finds that 
the Veteran's current residuals of a left knee injury are related 
to his period of active duty service and, therefore, service 
connection for residuals of a left knee injury is granted.   









	(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to service connection for residuals of a left knee 
injury is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


